Exhibit 10.5 Eastman Kodak Company Administrative Guide for the 2016 Performance Period under the Executive Compensation for Excellence and Leadership Plan ARTICLE 1.INTRODUCTION 1.1Background Under Article 4 of the Executive Compensation for Excellence and Leadership Plan (the “Plan”), the Executive Compensation Committee (the “Committee”) has exclusive responsibility to control, operate, manage and administer the Plan in accordance with its terms. 1.2Purpose This Administrative Guide governs the Committee’s grant of Awards for the Plan’s 2016Performance Period.Unless otherwise noted in this Administrative Guide or determined by the Committee, the terms of the Plan shall apply to Awards granted under the Plan. ARTICLE 2.DEFINITIONS Any defined term used in this Administrative Guide, other than those specifically defined in this Administrative Guide, will have the same meaning as that given to it under the terms of the Plan. 2.1Form 10-K Filing Date
